Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer-readable storage medium would include ineligible media such as a signal medium per se.  Moreover, the specification does not limit the computer-readable medium to only non-transitory medium (see paragraphs 0014 and 0029).  Furthermore, the specification specifically states the use of a non-transitory computer-readable medium that stores a computer executable instruction to implement the invention (paragraph 0076).  The claims could be resolved by modifying “computer-readable storage medium” as “non-transitory computer-readable storage medium.”
Allowable Subject Matter
Claims 22-35 are allowed.
Claims 36-41 would be allowed with above USC 101 issue resolved.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein a USB interface of the handheld device is connected to a port of a display device by using an adapter cable, 

sending, by the handheld device, to-be-displayed content of the handheld device to the display device by using the USB interface, the adapter cable, and the port, to enable the display device to display the to-be-displayed content, wherein the to-be-displayed content comprises content displayed by a display of the handheld device, or a preset user interface of the handheld device, of claim 22 and similarly of claims 29 and 36 (see fig. 1-3).
Peng et al. (US 2017/0102736), hereinafter as Peng, teaches a portable docking device that may convert an USB Type-C port to another type of port. The portable docking device can further receive electric power from a mobile device connected with the portable docking device, and the pico-projecting unit can receive the electric power to project an enlarged screen synchronous to a screen displayed on the mobile device. Therefore, the screen displayed on the mobile device can be enlarged, and viewers can watch the enlarged screen without the viewers' sight being blocked. Further, the user of the portable docking device does not need to bring a power adaptor, and convenience and portability of the portable docking device can be improved.
Waters et al. (US 2017/0139467), hereinafter as Waters, teaches USB port controllers with a control circuit configured to switch from a normal first power mode to a second power mode for reduced power consumption in response a command from a port manager circuit, and to switch from the second power mode to the first power mode in response to detected activity on a communications connection, or a detected connection of a USB device to a USB port connector. After switching back to the first power mode in response to detected communications activity, the control circuit automatically switches operation of the USB port controller back to the second power mode unless a communications transaction addressed to the USB port controller is received within a non-zero certain time after switching from the second power mode to the first power mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628